Dismiss and Opinion Filed March 22, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01023-CV

 FIRST CASH LTD., FIRST CASH CREDIT, LTD. AND PAWN TX, INC.,
                          Appellants
                             V.
                  DONALD LEE JONES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-06127

                         MEMORANDUM OPINION
                  Before Justices Molberg, Nowell, and Goldstein
                            Opinion by Justice Molberg

      Before the Court is appellants First Cash Ltd., First Cash Credit, Ltd., and

Pawn TX, Inc.’s agreed motion to dismiss, which asks us to dismiss the appeal with

prejudice. We grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).

      Because we have no information indicating the parties have reached an

agreement regarding costs, we tax costs of appeal against appellants. See id. 42.1(d).
      Having dismissed the appeal at appellants’ request, our mandate will issue

forthwith.


                                        /Ken Molberg/
201023f.p05                             KEN MOLBERG
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

FIRST CASH LTD., FIRST CASH                  On Appeal from the 134th Judicial
CREDIT, LTD. AND PAWN TX,                    District Court, Dallas County, Texas
INC., Appellants                             Trial Court Cause No. DC-20-06127.
                                             Opinion delivered by Justice
No. 05-20-01023-CV          V.               Molberg. Justices Nowell and
                                             Goldstein participating.
DONALD LEE JONES, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee DONALD LEE JONES recover his costs of
this appeal from appellant FIRST CASH LTD., FIRST CASH CREDIT, LTD.
AND PAWN TX, INC.


Judgment entered this 22nd day of March, 2022.




                                       –3–